



EXHIBIT 10.7


[LETTERHEAD OF JOHNSON CONTROLS, INC.]
[●], 2016
[Executive Name]
c/o Johnson Controls, Inc.
5757 N Green Bay Ave.
Milwaukee, WI 53209
Re:
Change of Control Executive Employment Agreement

Dear [First Name]:
As you know, Johnson Controls, Inc., a Wisconsin corporation (the “Company”),
has entered into that certain Agreement and Plan of Merger, dated as of
January 24, 2016 (the “Merger Agreement”), with Tyco International plc, an Irish
public limited company (“Parent”), and Jagara Merger Sub, LLC, a Wisconsin
limited liability company and an indirect, wholly owned subsidiary of Parent
(“Merger Sub”), pursuant to which, at the Effective Time (as defined in the
Merger Agreement), Merger Sub shall merge with and into the Company, with the
Company surviving (the “Merger”). Although the Merger does not constitute a
“Change of Control” within the meaning of that certain Change of Control
Executive Employment Agreement, dated as of July 28, 2010 (the “COC Employment
Agreement”), by and between the Company and you, the Company intends to activate
certain of the provisions of the COC Employment Agreement in connection with the
Merger as described in further detail in this letter agreement (the “Letter
Agreement”).
Capitalized terms used in this Letter Agreement without definition shall have
the meanings ascribed to such terms in the COC Employment Agreement. If the
Merger Agreement is terminated by the parties thereto without the consummation
of the transactions contemplated thereby, this Letter Agreement shall be null
and void ab initio and of no further force or effect.
1. Assumption of COC Employment Agreement. In accordance with the Merger
Agreement, the COC Employment Agreement shall be assumed by Parent as of the
Effective Time.
2. Change of Control; Employment Period. Notwithstanding the definition of
Change of Control in the COC Employment Agreement, for purposes of the COC
Employment Agreement, the Merger shall be deemed to constitute a Change of
Control and you shall be entitled to the rights and remedies, and have the
obligations, set forth in the COC Employment Agreement as though a Change of
Control occurred as of the Effective Time; provided that
Sections 3(b)(ii)–(viii) shall have no application in respect of the Employment
Period (as defined in the COC Employment Agreement) activated in respect of the
Merger. In addition, notwithstanding Section 2 of the COC Employment Agreement,
the Employment Period activated in respect of the Merger shall commence at the
Effective Time and end on the third anniversary of the Effective Date (as
defined in the COC Employment Agreement), subject to Section 4 of the COC
Employment Agreement. For purposes of clarity, upon the occurrence of the
Effective Time, the COC Employment Agreement shall supersede and replace in all
respects that certain Executive Employment Agreement, dated as of July 28, 2010,
by and between the Company and the Executive, which shall cease to be of any
force and effect.
3. Good Reason. In consideration of the Company’s agreement to treat the Merger
as a Change of Control under the COC Employment Agreement, you acknowledge and
agree that (a) neither (i) the appointment of George R. Oliver to serve as
President and Chief Operating Officer following the Merger[, nor] (ii) the
implementation of the succession plan set forth in Section 6.10(a) of the Merger
Agreement, [nor (iii) the requirement that you report to the


    



--------------------------------------------------------------------------------





President and Chief Operating Officer following the Merger,] shall in and of
itself constitute Good Reason for purposes of Section 4(d)(i) of the COC
Employment Agreement; and (b)  the reference to “Section 3(b)” in
Section 4(d)(ii) shall be deemed to refer solely to “Section 3(b)(i)” for
purposes of the Employment Period activated in respect of the Merger.
4. Equity Awards. The Company hereby agrees that, with respect to any equity
awards held by you that are granted under the Johnson Controls, Inc.
2012 Omnibus Incentive Plan (the “Plan”), the reference to “twenty-four (24)
months” in Section 18(c)(iii) of the Plan shall, solely with respect to
termination events occurring within 36 months following the Merger, be deemed to
be “thirty-six (36) months.”
5. Miscellaneous.
(a) Amendments. This Letter Agreement may not be amended or modified other than
by a written agreement executed by the parties hereto or their respective
successors or legal representatives.
(b) Governing Law. This Agreement shall be governed by the laws of the State of
Wisconsin, without reference to conflict of law principles thereof.
(c) Entire Agreement. This Letter Agreement, together with the COC Employment
Agreement, constitutes the complete understanding between the parties hereto
relating to the subject matter hereof, and supersedes in its entirety any prior
oral or written agreements, understandings, or representations relating to the
subject matter hereof.
[Signature Page Follows]






2

--------------------------------------------------------------------------------






Please confirm your agreement to all of the foregoing by executing this Letter
Agreement as indicated below.
Very truly yours,
JOHNSON CONTROLS, INC.


By: ____________________________________
Name:
Title:




Acknowledged and Agreed:




______________________________
[Executive Name]


[Signature Page to COC Letter Agreement]